            Case 3:20-cv-05039-RJB-JRC Document 11 Filed 09/11/20 Page 1 of 6




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10        ASHTON W. THOMAS,
                                                         CASE NO. 3:20-cv-05039-RJB-JRC
11                             Plaintiff,
                                                         REPORT AND RECOMMENDATION
12              v.
                                                         NOTED FOR: October 2, 2020
13        NORTHWEST IMMIGRATION
          DETENTION CENTER, et al.,
14
                               Defendants.
15

16          This civil rights matter has been referred to the undersigned Magistrate Judge pursuant to

17   28 U.S.C. §§ 636 (b)(1)(A) and (B) and Local Magistrate Judge Rules MJR 1, MJR 3, and MJR

18   4.

19          Because plaintiff proceeds in forma pauperis, the Court “shall dismiss” plaintiff’s claims

20   “at any time” if the complaint does not state a claim upon which relief can be granted. 28 U.S.C.

21   § 1915(e)(2)(B)(ii). Here, plaintiff has failed to state a claim upon which relief can be granted

22   against any defendant other than defendant Kevin Wilks, for the reasons discussed herein.

23

24


     REPORT AND RECOMMENDATION - 1
            Case 3:20-cv-05039-RJB-JRC Document 11 Filed 09/11/20 Page 2 of 6




 1   Therefore, the undersigned sua sponte recommends the dismissal of all claims other than those

 2   brought against defendant Wilks.

 3                                           BACKGROUND

 4          Plaintiff, an immigration detainee held at the Northwest Detention Center (“NWDC”),

 5   sues NWDC; “GEO”; Neal Clark, allegedly the “Seattle Field Office Director”; and Kevin

 6   Wilks, allegedly an ICE officer. Dkt. 5, at 3–4.

 7          Plaintiff alleges that he was taken into custody on December 16, 2019, when he informed

 8   defendant Wilks that for religious reasons, plaintiff was vegan. Dkt. 5, at 5. However, plaintiff

 9   alleges that he was given chicken noodles and was ignored when he informed “the officer” that

10   he was vegan. Dkt. 5, at 6. He was only given food late that evening, when he arrived at the

11   Kittitas County Jail. Dkt. 5, at 6. The next day, he alleges that on intake at the NWDC, he

12   informed “the officer” that he was vegan due to his religion but was again given a tray including

13   meat and dairy products. Dkt. 5, at 6. Plaintiff alleges that he filed kites and grievances and

14   went without food for six days and that he was then informed that no vegan diet was available at

15   NWDC. Dkt. 5, at 6. Plaintiff alleges that he went without food for a total of 9 days before he

16   ate some items from the vegetarian meal tray. Dkt. 5, at 6.

17          Plaintiff also brings a claim of deliberate indifference on the basis that defendant Wilks

18   took his confidential medical files on December 16, 2019, but never returned them. See Dkt. 5, at

19   8, 11. Plaintiff alleges that because his medical files were taken, he was unable to inform doctors

20   what medication he had been prescribed for his broken foot and damaged hip and therefore

21   “went on for days without medication.” Dkt. 5, at 8.

22          Plaintiff further brings a claim of interference with his right to access the courts. See Dkt.

23   5, at 9. He claims that he asked “NWDC” to print him forms to file a court case, but a guard at

24


     REPORT AND RECOMMENDATION - 2
            Case 3:20-cv-05039-RJB-JRC Document 11 Filed 09/11/20 Page 3 of 6




 1   first refused to print such forms, until he complained. See Dkt. 5, at 10.

 2          After reviewing the complaint, the undersigned directed plaintiff to show cause or amend

 3   his complaint if he wished to proceed on the claims against defendants other than defendant

 4   Wilks. See Dkt. 6. Plaintiff has failed to respond to the show cause order. Therefore, the Court

 5   recommends dismissal of the claims other than those against defendant Wilks for the reasons

 6   discussed herein.

 7                                             DISCUSSION

 8          I. Legal Standard

 9          A complaint must contain a “short and plain statement of the claim showing that the

10   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Mere conclusory statements in a complaint

11   and “formulaic recitation[s] of the elements of a cause of action” are not sufficient. See Chavez

12   v. United States, 683 F.3d 1102, 1108-09 (9th Cir. 2012). “Dismissal can be based on the lack of

13   a cognizable legal theory or the absence of sufficient facts alleged under a cognizable legal

14   theory.” Ballistreri v. Pacifica Police Dept., 901 F.2d 696, 699 (9th Cir. 1990). The pleading

15   must be more than an “unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft

16   v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 556, 570).

17          While the Court must accept all the allegations contained in the complaint as true, the

18   Court does not have to accept a “legal conclusion couched as a factual allegation.” Id. When a

19   plaintiff is proceeding pro se, his allegations must be viewed under a less stringent standard than

20   allegations of plaintiffs represented by counsel. Haines v. Kerner, 404 US 519 (1972), reh’g

21   denied, 405 U.S. 948 (1972); Bretz v. Kelman, 773 F.2d 1026, 1027 n. 1 (9th Cir. 1985) (en

22   banc) (petitioner should be afforded the “benefit of any doubt”).

23

24


     REPORT AND RECOMMENDATION - 3
            Case 3:20-cv-05039-RJB-JRC Document 11 Filed 09/11/20 Page 4 of 6




 1          While the court can liberally construe a plaintiff’s complaint, it cannot supply an essential

 2   fact that a plaintiff has failed to plead. Pena v. Gardner, 976 F.2d 469, 471 (9th Cir. 1992)

 3   (quoting Ivey v. Board of Regents of University of Alaska, 673 F.2d 266, 268 (9th Cir. 1982)).

 4          II. Analysis

 5          Because plaintiff brings suit against federal—rather than state—officials, his claims are

 6   properly interpreted as “Bivens” claims. See Bivens v. Six Unknown Named Agents, 403 U.S.

 7   388 (1971). To state a Bivens claim, plaintiff must allege that (1) a right secured by the

 8   Constitution of the United States was violated and (2) the alleged violation was committed by a

 9   federal actor. See Van Strum v. Lawn, 940 F.2d 406, 409 (9th Cir. 1991). A Bivens claim is not

10   available against a federal agency. F.D.I.C. v. Meyer, 510 U.S. 471, 486 (1994). A Bivens claim

11   must be brought against a federal officer in his or her individual capacity. See Robinson v.

12   Overseas Military Sales Corp., 21 F.3d 502, 510 (2d Cir. 1994).

13          Here, plaintiff names NWDC as a defendant, but he cannot bring suit against the

14   detention center under Bivens for allegedly violating his constitutional rights. NWDC is not

15   subject to suit under Bivens as explained above. Accord Graham v. Metro. Det. Ctr., No. 14 CV

16   4831 KAM RLM, 2014 WL 4417360, at *2 (E.D.N.Y. Sept. 8, 2014) (no Bivens claim against

17   federal detention center).

18          Plaintiff names “GEO,” but does not explain what this organization is. Presumably, he

19   intends to refer to a private contractor operating NWDC. However, the Supreme Court has

20   expressly barred Bivens actions for damages against private contractors with the government.

21   See Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 66 (2001). Again, plaintiff’s Bivens claim is

22   foreclosed.

23          The remaining two defendants appear to be an ICE officer and field director. Although

24


     REPORT AND RECOMMENDATION - 4
               Case 3:20-cv-05039-RJB-JRC Document 11 Filed 09/11/20 Page 5 of 6




 1   plaintiff may bring suit against federal officers in their individual capacities for damages under

 2   Bivens, he must not merely rely on allegations of supervisory liability. See Starr v. Baca, 652

 3   F.3d 1202, 1206 (9th Cir. 2011) (citing Ashcroft v. Iqbal, 556 U.S. 662 (2009)). He must explain

 4   how each individual defendant, through his own individual actions, violated the Constitution.

 5   See id.

 6             Plaintiff relies purely on supervisory liability as the basis for his claim against the field

 7   director. Plaintiff does not explain any particular action by the field officer that lead to the

 8   alleged constitutional deprivations.

 9             Therefore, the claims against each of these defendants should be dismissed. Plaintiff

10   should be granted leave to amend the claims against the field director, since it is not clear that

11   amendment would be futile. However, the dismissal of GEO and NDWC as defendants should

12   be without leave to amend.

13                                                CONCLUSION

14             For the reasons set forth above, the Court recommends dismissal of defendants Northwest

15   Immigration Detention Center, GEO, and Neil Clark from this action. The dismissal of these

16   defendants should be without leave to amend, except the dismissal of Neil Clark.

17             Pursuant to 28 U.S.C. § 636(b)(1) and Fed. R. Civ. P. 72(b), the parties shall have

18   fourteen (14) days from service of this Report to file written objections. See also Fed. R. Civ. P.

19   6. Failure to file objections will result in a waiver of those objections for purposes of de novo

20   review by the district judge, see 28 U.S.C. § 636(b)(1)(C), and can result in a result in a waiver

21   of those objections for purposes of appeal. See Thomas v. Arn, 474 U.S. 140 (1985); Miranda v.

22   Anchondo, 684 F.3d 844, 848 (9th Cir. 2012) (citations omitted). Accommodating the time limit

23

24


     REPORT AND RECOMMENDATION - 5
            Case 3:20-cv-05039-RJB-JRC Document 11 Filed 09/11/20 Page 6 of 6




 1   imposed by Rule 72(b), the Clerk is directed to set the matter for consideration on October 2,

 2   2020, as noted in the caption.

 3          Dated this 11th day of September, 2020.

 4

 5

 6                                                       A
                                                         J. Richard Creatura
 7
                                                         United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     REPORT AND RECOMMENDATION - 6
